Motion to dismiss appeal denied. Motion for assignment of counsel granted only to the extent that Karen G. Leslie, Esq., P.O. Box 255, Syosset, NY 11791-0255 is assigned without fee to represent respondent on the appeal herein. Counsel may, however, apply for reimbursement of necessary disbursements incurred in connection with the assignment, subject to the limitations contained in section 500.10 (c) of the Rules of the Court of Appeals (22 NYCRR 500.10 [c]). Motion to waive strict compliance with certain requirements of the Rules of Practice denied.